In a negligence action to recover damages for personal injuries, etc., plaintiff Andrew Tartaglia (in reality the attorneys who represent him on a counterclaim) appeals from an order of the Supreme Court, Westchester County, dated June 23, 1975, which denied an application by his attorneys on the counterclaim to withdraw from the case. Order reversed, without costs or disbursements, and the application to withdraw is granted, on condition that the attorneys on the counterclaim allow plaintiff Andrew Tartaglia and his attorney in the main action to inspect and copy all of their investigative reports, material prepared for the litigation and work product now in existence, as they relate to the counterclaim; otherwise, order affirmed, without costs or disbursements. Under the circumstances herein we are of the view that the application of the attorneys representing plaintiff on the counterclaim, to withdraw from the case, should have been granted. These attorneys have been instructed by the insurer, their employer in this case, to withdraw therefrom because of its disclaimer of liability in accordance *877with the Court of Appeals’ decision in State Farm Mut. Auto. Ins. Co. v Westlake (35 NY2d 587). Such disclaimer was given as soon as reasonably possible under the circumstances; there is no claim that any prejudice will result from the grant of the application. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.